DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 06/29/2022.
Claims 1, 5, 10, 12, 14, 18, 22, 23, and 25 have been amended. 
Claims 1-26 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments, filed 06/29/2022, with respect to objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 

Applicant’s arguments, filed 06/29/2022, with respect to the 35 U.S.C. § 112 Rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112 Rejections claims 1-26 has been withdrawn. 

Applicant's arguments filed 06/29/2022, regarding the 35 U.S.C § 101 have been fully considered but they are not persuasive. 
Applicant’s 101 arguments start on page 10 of the response.  On pages 10 and 11 applicant recites the claims and discussed the invention.  Starting on page 12 of the response applicant argues the step 2A prong 1 analysis.  
Applicant argues that the claims do not fall into methods of organizing human activity  specifically fundamental economic practice and commercial interaction.  Applicant argues that the “The examiner has merely alleged that the claimed system and method recites a "fundamental economic practice and commercial transaction" without any evidence whatsoever that the claimed subject matter constitutes a "fundamental economic practice" or that the claimed subject matter simply recites a "commercial transaction." (Response at 12).  
Examiner respectfully disagrees.  Under step 2A prong 1 “examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.” (MPEP 2106.04(II)(A)(1)) and “it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception.” (MPEP 2106.04(I)).  Examiner has identified steps in the claims that are related to fundamental economic practice and commercial interaction. Specifically, under fundamental economic practice as “[t]he courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce.” (MPEP 2106.04(a)(2)(II)(A)) and Commercial interaction as ““Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations” (MPEP 2106.04(a)(2)(II)(B)).
Therefor applicant’s step 2A prong 1 arguments are unpersuasive.  
Applicant argues step 2A prong 2 starting on page 13 of the response.  
Applicant argues that the claims are integrated into a practical application by because “[i]n the present case, software processes are used to process the collection of the requisite information relating to a prescription, to select the prescription, and to pay for the prescription. Upon receipt of payment authorization, a barcode including customer payment authorization information is provided to the customer to use to pick up the prepaid prescription. The order identification for the prescription order and the customer payment authorization information are also provided to a point of sale system at a particular store location. Then, when the customer presents the barcode to the point of sale system, the customer is authorized to pick up the prescription order having the order identification without taking any further steps, thus greatly simplifying the process of picking up prescriptions.” (Remarks 13-14).  
Examiner respectfully disagrees.  First the argued improvement includes abstract elements, specifically “pay for the prescription”, “Upon receipt of payment authorization, a barcode including customer payment authorization information is provided to the customer to use to pick up the prepaid prescription”, “the customer payment authorization information are also provided to a point of sale system at a particular store location”, “when the customer presents the barcode to the point of sale system, the customer is authorized to pick up the prescription order having the order identification without taking any further steps.”  These elements represent fundamental economic practice and commercial interaction.  Abstract elements cannot integrate the claim into a practical application.  
Applicant further argues that “[a]pplicant maintains that the claimed method implements a practical application including, inter alia, enabling a customer to prepay for a prescription without requiring an account and login information. Instead, the prepayment information is captured in a barcode that is presented to the point of sale system to collect the prepaid prescription. Such steps provide interaction amongst processing elements and impose meaningful limits on practicing the claimed method to achieve a desired outcome to implement a practical application.” (remarks at 14).  
Examiner respectfully disagrees.  As “enabling a customer to prepay for a prescription without requiring an account and login information.” And “the prepayment information is captured in a barcode that is presented to the point of sale system to collect the prepaid prescription” both represents abstract elements and improvement to the abstract ideas do not integrate the claims to a practical application.  
Therefore, applicant’s step 2A prong 2 arguments are unpersuasive.

Applicant argues step 2B starting on page 14 of the response.  
Applicant argues that: “[i]n the present case, the examiner has not provided any evidence that any recited features beyond the purported judicial exceptions are "well-understood, routine and conventional." The claims recite specific features beyond any purported abstract idea including, for example, the use of a barcode including customer payment authorization information to the customer that is presented at the point of sale as an order identification for the prescription order and the customer payment authorization information. The barcode enables the customer to pick up the prescription order without requiring a customer account or login. Such specific claim limitations beyond what is well- understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, amounts to "significantly more" than the purported judicial exception.” (Response at 15). 
Examiner respectfully disagrees.  First “the use of a barcode including customer payment authorization information to the customer that is presented at the point of sale as an order identification for the prescription order and the customer payment authorization information. The barcode enables the customer to pick up the prescription order without requiring a customer account or login” represent abstract elements as the elements represent fundamental economic practice and commercial interaction and therefore are not additional elements and cannot amount to significantly more than the abstract idea.      
Applicant argues that no supporting evidence was made provided in relation to the Berkheimer memorandum.  Examiner respectfully disagrees, “an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amount to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).” (MPEP 21063.05(I)).  Step 2B is in relation to elements that are in addition to the abstract elements (judicial exception) and therefore Berkheimer evidence is not required for abstract elements.  Applicant’s arguments are about an improvement to an abstract idea and therefore does not amount to significantly more than the abstract idea. 
Therefore, applicant’s step 2B arguments are unpersuasive. 

For at least the reasons stated above the arguments regarding the 35 U.S.C. § 101 rejection is not persuasive. 

Regarding the 35 U.S.C. § 103 rejection.

Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-26 are either directed to a system, or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 14.  Claim 1 recites the limitations of:
A method of providing prescription services including customer prepayment for the prescription services without requiring customer login through a customer account, comprising:
sending, by at least one processing device, an electronic prescription ready notification to a customer, the notification including a link;
receiving, by the at least one processing device, an indication that the customer has selected the link, and opening a user interface to a prepayment initiation process that is accessed by the customer via the selected link;
verifying, by the at least one processing device, an identity of the customer without requiring the customer to login through an account of the customer;
presenting, by the at least one processing device, an indication of customer prescriptions available for pickup at a particular store location;
receiving, by the at least one processing device, the customer's selection of one or more prescriptions from the customer prescriptions available for pickup at the particular store location;
capturing, by the at least one processing device, customer regulatory compliance information including the customer's e-signature for the selected one or more prescriptions;
capturing, by the at least one processing device, customer payment information for payment authorization of a prescription order including the one or more prescriptions;
upon receipt of payment authorization, providing, by the at least one processing device, a barcode including customer payment authorization information to the customer; and
providing, by the at least one processing device, an order identification for the prescription order and the customer payment authorization information to a point of sale system at the particular store location, whereby the point of sale system is notified of the customer payment authorization information by scanning the barcode provided to the customer upon pickup of the prescription order having the order identification.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1 and 14 abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite by the at least one processing device, (claim 1) and pharmacy management system and The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims contain further additional elements of “sending an electronic prescription ready notification to a customer, the notification including a link;  … presenting, by the at least one processing device, an indication of customer prescriptions available for pickup at a particular store location; receiving, by the at least one processing device, the customer's selection of one or more prescriptions from the customer prescriptions available for pickup at the particular store location;” The additional elements do not amount to significantly more than extra solution activity, because the additional element is simply storing, receiving, transmitting or displaying data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore claims 1, and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0091] – [0099] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-13, and 15-26 further define the abstract idea that is present in their respective independent claims 1, and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-13, and 15-26 are directed to an abstract idea.  Thus, the claims 1-26 are not patent-eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-10, 12, 14-17, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (PG PUB US 2018/0253682 A1) in view of Caven (PG PUB US 2006/0175394 A1) and further in view of Ganesan (PG PUB US 2014/0101038 A1).

Regarding Claims 1 and 14 

A method of providing prescription services including customer prepayment for the prescription services without requiring customer login through a customer account, comprising: sending, by at least one processing device, an electronic prescription ready notification to a customer, the notification including a link; (See at least Gilman  [0124] and [0131]: [0124] In some implementations, at 408, the order pre-processing application 106 the order pre-processing application 106 may provide a notification to the user that the order has been confirmed for fulfillment. In some implementations, the notification at 408 may be sent after the prescription and/or other items has been prepared at a store 112. In some implementations, an additional notification may be sent to the user (e.g., via an SMS or push notification sent to the client device 108) when the store 112 has prepared the order for pick up.) and [0131] “In some implementations, the notification may include a link or other selectable element that redirects the client device 108 to a subsequent user interface, for instance, as described elsewhere in FIGS. 5A-5E (e.g., at 518 or 520).”
receiving, by the at least one processing device, an indication that the customer has selected the link, and opening a user interface to a prepayment initiation process that is accessed by the customer via the selected link; (See at least Gilman [0122] At 402, in some implementations, the order pre-processing application 106 may determine that the incoming channel is from a mobile application (e.g., executed on a client device 108 with a small size display, such as a smartphone or tablet), for example.)
presenting, by the at least one processing device, an indication of customer prescriptions available for pickup at a particular store location; (See at least Gilman [0118] For instance, at 310, the order pre-processing application 106 may provide a graphical interface showing all or a sub-set of prescriptions that are available for a user and/or that are ready for pick up or delivery, as described herein.)
receiving, by the at least one processing device, the customer's selection of one or more prescriptions from the customer prescriptions available for pickup at the particular store location; (See at least Gilman [0112]  For instance, the order pre-processing application 106 may display graphical interfaces into which a user may input a prescription number (or select a prescription from a history of previously ordered prescriptions), select a store (e.g., from a list based on a location of the client device 108 of the user, previous orders, or other information), and/or provide other information concerning the order.)
capturing, by the at least one processing device, customer regulatory compliance information including the customer's e-signature for the selected one or more prescriptions;  (See at least Gilman [0151] At 550, the order pre-processing application 106 may present disclosures regarding prescriptions to the user and receive an e-signature from the user for the prescriptions, for example, as described elsewhere herein. In some implementations, the order pre-processing application 106 may record the e-signature and various connected information and store the e-signature in association with the connected information in an accessible database, which may be accessible by the DOMS 110 or one or more computing systems of the store 112 when the order is delivered to the user.)
capturing, by the at least one processing device, customer payment information for payment authorization of a prescription order including the one or more prescriptions;  (See at least Gilman [0087] At 242, the DOMS 110 may process payment for the order. In some implementations, the DOMS 110 may intelligently process the payment using different payment types, as described herein and in the attached drawings. In some implementations, the DOMS 110 may dynamically determine the price for the items, delivery options or costs (e.g., based on method, distance, timing, etc.), user (e.g., based on loyalty status, age, insurance, etc.) for the user, and so forth. In some implementations, the payment processing functionality may have integrated thereto a fraud detection system.)
upon receipt of payment authorization, providing, by the at least one processing device, a barcode including customer payment authorization information to the customer; and (See at least Gilman [0090] and [0101]: [0090] For instance, the tracking token may allow the user to retrieve the order, including any prescriptions in the order, by verifying, for example, that the user has paid for the order, has accepted the disclosures, signed for the prescription, or is authorized to pick up or accept the prescription, etc. The DOMS 110 may also transmit tracking tokens to other components of the system 100 to track and verify the transfer of the order/items in the order, for example, as described elsewhere herein [0101] At 258, the pharmacy fulfillment system 118 (or another component, such as 114 or 116, as described above) may receive a tracking token from a user and, at 260, the order is verified based on the tracking token. The user may have printed off the tracking token as a barcode, QR code, printed alpha-numeric code, etc., or may provide the code digitally via Bluetooth®, near field communication, or by showing a barcode, QR code, etc.,)
providing, by the at least one processing device, an order identification for the prescription order and the customer payment authorization information to a … at the particular store location, whereby the point of sale system is notified of the customer payment authorization information by scanning the barcode provided to the customer upon pickup of the prescription order having the order identification.  (See at least Gilman [0075] and [0101]: [0075]  At 220, the DOMS 110 may receive an order from an order pre-processing application 106 operated by a user. In some implementations, the DOMS 110 may communicate with the order pre-processing application 106 to provide prices accurate to a store, receive accurate prescription information, and/or reorder previously ordered items. For example, as described elsewhere herein, the order pre-processing application 106 or the DOMS 110 may receive an order to refill a previously filled prescription and/or additional retail items. And [0101] At 258, the pharmacy fulfillment system 118 (or another component, such as 114 or 116, as described above) may receive a tracking token from a user and, at 260, the order is verified based on the tracking token. The user may have printed off the tracking token as a barcode, QR code, printed alpha-numeric code, etc., or may provide the code digitally via Bluetooth®, near field communication, or by showing a barcode, QR code, etc.,)

Specifically regarding claim 14 
A prescription prepayment system comprising: a pharmacy management system at a particular store location that manages the prescription fulfillment process and sends an electronic prescription ready notification to a customer, the notification including a link; (See at least Gilman [0038] The store 112 may include one or more computing devices having data processing and communication capabilities. In some implementations, the store 112 may have a central computing device that communicates with sub systems (e.g., 114, 116, and 118) and the DOMS 110. In other implementations, one or more component devices (e.g., 114, 116, and 118) of the store 112 may independently communicate with the DOMS 110.)
a point of sale system at the particular store location; and (See at least Gilman [0038] Examples of the devices 114, 116, and 118 may include, but are not limited to, mobile phones, smartphones, mobile scanners, barcode scanners, wearable smart devices (e.g., a smartwatch), tablets, laptops, desktops, netbooks, server appliances, servers, virtual machines, TVs, kiosks, point of sale or register systems, etc
a server that manages prescription services to a customer, including managing customer prepayment for the prescription services without requiring the customer to login through a customer account, the server including a memory that stores instructions and a processor that executes the instructions to perform operations comprising: (See at least Gilman [0068] At 202, the order pre-processing application 106 may receive the order. For instance, the user may send the order via short messaging service (SMS), multimedia messaging service (MMS), push service, e-mail, mobile application, mobile website, desktop application, or web access, etc. The order may contain one or both of a retail component and a pharmacy component. 

However Gilman does not specifically teach “providing … an order identification for the prescription order and the customer payment authorization information to a point of sale system” 

However Caven teaches at least at [0044] and [0078]: [0044] FIG. 1 illustrates one embodiment of a system 100 for processing financial transactions. As illustrated in FIG. 1, the system 100 comprises one or more transaction devices 104, such as remote terminals or point of sale (POS) devices. And [0078] In state 514, after processing the prepaid service request, the prepaid exchange host 156 sends either an authorization, such as a security code or PIN number, or a decline to the authorizing host 108. In one aspect, processing by the prepaid exchange host 156 may include identifying which product or service is requested by the customer, generating an authorization code for the customer, and adding minutes to a prepaid cell phone or calling card. (NOTE the terminals discussed in the Caven reference are POS devices) 


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Intelligent pre-processing and fulfilment of mixed orders of Gilman with Pre-paid activation and replenishment of a point-of-sale device of Caven since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided to “[c]heck acceptance agencies includes point of sale devices located in a plurality of store locations that can transmit data to a risk approval agency which evaluates the risk of accepting a proffered promissory payment. In one implementation, the point of sale device has been modified to permit the transmission of data to the risk assessment agency relating to a request to purchase a prepaid good or service.” (Caven [0008]) 

However Gilman and Caven do not specifically teach: “verifying, by the at least one processing device, an identity of the customer without requiring the customer to login through an account of the customer;”
However, Ganesan teaches at least at [0089] “Optionally, an unregistered customer could be provided with limited access to its stored electronic billing information to sample electronic bill presentment based upon providing sufficient information to verify the customer's identity, but without the need to provide an account number and associated financial institute information.” 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Intelligent pre-processing and fulfilment of mixed orders of Gilman with Notification of the availability of electronic bills of Ganesan since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided to “if the payee is not included in the biller database the processor can be configured to identify the payee pick-lists in which the payee is identified and store information identifying the payee as a payee offering electronic bill presentment in each of the identified payee pick-lists.” (Ganesan [0032]) Therefore, Claims 1 and 14 are obvious over the disclosure of Gilman and Caven in view of Ganesan.

Regarding Claims 2 and 15

method as in claim 1, further comprising storing, by the at least one processing device, the order identification for the prescription order and the customer payment authorization information in a database that maintains the order identification for the prescription order and the customer payment authorization information on a store by store basis.  (See at least Gilman [0160] and [0180]: [0160]:At 610, the order data including identification of at least the prescription items in the order may be sent from the fulfillment consolidation system 114 to the pharmacy fulfillment system 118. In some implementations, in response to receiving the order data, the pharmacy fulfillment system 118 may issue an alert on an output device associated with the pharmacy fulfillment system 118 indicating to a pharmacy associate that an order with prescription items has been received.  and[0180] In some implementations, the DOMS 110 (e.g., the delivery processing system 160, the tracking token generator 144, or the tracking token modifier 146) may transmit a notification to a client device 108 indicating that the order is ready, for example, for pick up by the user. In some implementations, the notification may include or link to a tracking token or ticket (e.g., as described above). At 643, the user may present the tracking token to an associate, such as the pharmacy associate in the store 112. The associate may scan the tracking token (e.g., whether the tracking token includes a barcode, QR code, or other code or signal, such as a signal transmitted from the client device 108 via Near-Field Communication or Bluetooth® to the pharmacy fulfillment system 118). Upon receipt of the tracking token, the pharmacy fulfillment system 118 may verify the tracking token, as described above, recognize that the tracking token indicates that the user is presenting the tracking token to retrieve the order, and identify the order based on the tracking token.)  (NOTE: the tracking token must be at the store (pharmacy) that fulfilled the prescription and therefor is at a store by store basis.)
Regarding Claims 3 and 16
A method as in claim 2, further comprising the database periodically synchronizing prescription order and customer payment authorization information for the particular store location with a point of sale system of the particular store location.  (See at least Gilman [0065] and [0158]: [0065] The payment system 162 may be configured to process payment for the order. In some implementations, the payment system 162 may intelligently process payment for all components (e.g., pharmacy items, retail items, delivery, taxes, etc.) of an order. For example, the payment system 162 may determine the prices of each component of the order at the specific store 112 from which the items are being fulfilled. In some implementations, the payment system 162 interacts with a point of sale system, a credit card processing system, or other financial system to complete a financial transaction for payment of the order.  And [0158] In some implementations, at 606, the DOMS 110 may perform a periodic (e.g., hourly, nightly, etc.) batch transmission to initiate order settlement, for example, for payment. For instance, the settlement may include communication with the delivery system 120, an insurance company server, or a banking institution. The DOMS 110 may perform a transaction audit by communicating with one or more computing devices configured to perform audits.)


Regarding Claims 4 and 17 

A method as in claim 1, wherein presenting the indication of customer prescriptions available for pickup at the particular store location comprises indicating, by the at least one processing device, at least one of an insurance copayment amount or a full cash price for the customer prescriptions available for pickup at the particular store location.  (See at least Gilman [0065] The payment system 162 may be configured to process payment for the order. In some implementations, the payment system 162 may intelligently process payment for all components (e.g., pharmacy items, retail items, delivery, taxes, etc.) of an order. For example, the payment system 162 may determine the prices of each component of the order at the specific store 112 from which the items are being fulfilled. In some implementations, the payment system 162 interacts with a point of sale system, a credit card processing system, or other financial system to complete a financial transaction for payment of the order.)


Regarding Claims 6 and 19

6A method as in claim 1, wherein receiving the customer's selection of one or more prescriptions from the customer prescriptions available for pickup at the particular store location includes receiving, by the at least one processing device, the customer's selection of prescriptions to remove from the customer prescriptions available for pickup at the particular store location.  (See at least Gilman [0225] “At 801, the user may initiate an order cancelation, for example, from an order history page on a webpage or application associated with the control server 104 and, at 802, the DOMS 110 may receive the order cancellation request and, in some instances, relay the cancelation request to a computing device 114, 116, or 118 of the store 112.”)

Regarding Claims 7 and 20 

A method as in claim 1, further comprising receiving, by the at least one processing device, an indication from the customer of a person who will pick up the prescription order from the particular store location and the relationship of the person to the customer.  (See at least Gilman [0040] The pharmacy fulfillment system 118 may include one or more computing devices (e.g., as described above) for use in communicating with the DOMS 110 and facilitating fulfillment of pharmacy items (e.g., prescription medications, over the counter medications, and other pharmacy related items), as described in further detail elsewhere herein. For example, the pharmacy fulfillment system 118 may provide information for fulfilling the pharmacy component(s) of an order, such as identification of pharmacy items (e.g., medication(s)) are in the order, attributes of the pharmacy items, authorization data (e.g., which individuals are authorized to pick up a prescription), whether to refrigerate the pharmacy items, whether/when to mix the pharmacy items, whether the order also includes a retail component, whether a customer has electronically signed for a prescription, whether to offer counseling to a customer, etc.)

Regarding Claims 8 and 21
A method as in claim 1, further comprising receiving, by the at least one processing device, documentation of pharmaceutical care responses from the customer and tying the documentation of pharmaceutical care responses to the order identification for the prescription order.  (See at least Gilman [0082] “At 234, the DOMS 110 may receive signature(s) from the user regarding the prescription disclosures, etc., presented to the user at 232. In some implementations, the DOMS 110 may capture the user's signature (e.g., an electronic signature indicating that the user has received the disclosure document) when submitting the order and a record of the date, time, or type of the signature submission, along with the details of the user who signed, are stored. In some implementations, the DOMS 110 may instruct the user to answer prompts typically provided in store, for example, to verify the identity of the user (e.g., for a fraud check), the user's understanding of the disclosures, etc. In some implementations, a signature or a reference to a signature may be encoded into the tracking token.”)

Regarding Claim 9 
A method as in claim 1, further comprising the point of sale system flagging for presentation on a display of the point of sale system that the customer has prepaid for the prescription order having the order identification.  (See at least Gilman [0101] Upon receiving the tracking token, the pharmacy fulfillment system 118 (or another receiving device, such as a retail fulfillment system 116, fulfillment consolidation system 114, eliminate-the-wait system 126, etc.) may verify the code, including the authorization of the user to pick up the order, and give the completed order to the user. (NOTE indicating the authorization requires presenting on a display the order is prepaid and is able to be picked up.) 

Regarding Claims 10 and 23 
A method as in claim 9, further comprising the point of sale system presenting a PAY button when a scan of the or barcode indicates that the customer has prepaid for the prescription order having the order identification.  (See at least Gilman [0101] At 258, the pharmacy fulfillment system 118 (or another component, such as 114 or 116, as described above) may receive a tracking token from a user and, at 260, the order is verified based on the tracking token. The user may have printed off the tracking token as a barcode, QR code, printed alpha-numeric code, etc., or may provide the code digitally via Bluetooth®, near field communication, or by showing a barcode, QR code, etc., on the display of a client device 108 (e.g., a smartphone of the user), for example. Upon receiving the tracking token, the pharmacy fulfillment system 118 (or another receiving device, such as a retail fulfillment system 116, fulfillment consolidation system 114, eliminate-the-wait system 126, etc.) may verify the code, including the authorization of the user to pick up the order, and give the completed order to the user.
(NOTE: Claim limitation “point of sale system presenting a PAY button” contains nonfunctional descriptive material, specifically, the PAY button does not preform any function in the claim as the claim does not require the button to be used.)

Regarding Claims 12 and 25 

A method as in claim 1, wherein sending the electronic prescription ready notification to the customer comprises sending to the customer a short message service (SMS) text message or an email including the link.  (See at least Gilman [0124] and [0131]: [0124] In some implementations, at 408, the order pre-processing application 106 the order pre-processing application 106 may provide a notification to the user that the order has been confirmed for fulfillment. In some implementations, the notification at 408 may be sent after the prescription and/or other items has been prepared at a store 112. In some implementations, an additional notification may be sent to the user (e.g., via an SMS or push notification sent to the client device 108) when the store 112 has prepared the order for pick up. And In some instances, the notification may also or alternatively provide fulfillment options, such as one of the fulfillment options described herein, or a message indicating that fulfillment operations are available. In some implementations, the notification may include a link or other selectable element that redirects the client device 108 to a subsequent user interface, for instance, as described elsewhere in FIGS. 5A-5E (e.g., at 518 or 520).)
Regarding Claim 22

A system as in claim 14, wherein the point of sale system comprises a display, the point of sale system receiving a scan of the at least one QR code or barcode and flagging from the scan for presentation on the display of the point of sale system that the customer has prepaid for the prescription order having the order identification.  (See at least Galman [0101] At 258, the pharmacy fulfillment system 118 (or another component, such as 114 or 116, as described above) may receive a tracking token from a user and, at 260, the order is verified based on the tracking token. The user may have printed off the tracking token as a barcode, QR code, printed alpha-numeric code, etc., or may provide the code digitally via Bluetooth®, near field communication, or by showing a barcode, QR code, etc., on the display of a client device 108 (e.g., a smartphone of the user), for example. Upon receiving the tracking token, the pharmacy fulfillment system 118 (or another receiving device, such as a retail fulfillment system 116, fulfillment consolidation system 114, eliminate-the-wait system 126, etc.) may verify the code, including the authorization of the user to pick up the order, and give the completed order to the user.)

Claim 5 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (PG PUB US 2018/0253682 A1) further in view of Caven (PG PUB US 2006/0175394 A1) further in view of Ganesan (PG PUB US 2014/0101038 A1) and Pearce (PG PUB US 2010/0250271 A1).
Regarding Claims 5 and 18 

Gilman does not specifically teach: A method as in claim 1, wherein verifying the identity of the customer includes assigning, by the at least one processing device, a globally unique identifier (GUID) to the customer upon verification of the identity of the customer. 
However, Pearce teaches:
A method as in claim 1, wherein verifying the identity of the customer includes assigning, by the at least one processing device, a globally unique identifier (GUID) to the customer upon verification of the identity of the customer. (See at least Pearce [0103] 2. The digital healthcare platform generates an electronic "Ticket" containing a globally unique identifier (GUID). The Ticket is unique to both the patient and the particular platform session that is executed for addressing the patient's health issue.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Intelligent pre-processing and fulfilment of mixed orders of Gilman with Pre-paid activation and Method for digital health care platform of Pearce since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided to “provides patients and healthcare providers with a precise and focused treatment pathway to address healthcare issues.” (Pearce (Abstract)) Therefore, Claims 5 and 18 are obvious over the disclosure of Gilman, Caven and Ganesan in view of Pearce

Claim 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (PG PUB US 2018/0253682 A1) further in view of Caven (PG PUB US 2006/0175394 A1) further in view of Ganesan (PG PUB US 2014/0101038 A1) and Jang (PG PUB 2002/0027162 A1).

Regarding Claims 11 and 24
providing access to a pre- paid order management portal application (See at least Gilman 
Gilman does not specifically teach: A method as in claim 1, further comprising … via the point of sale system, the pre- paid order management portal application displaying active prescription orders for the particular store location.  
However Jang teaches at least at (abstract) “displays the prescription numbers and identification of medications in a patient consultation form displayed on the monitor. The monitor is capable of digitizing and electronically storing a customer signature traced on the form on the screen with a stylus. The computer maintains a database including a list of all prescription numbers ordered by the patient and a copy of the consultation form with the digitized signature showing date and time of delivery.”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Intelligent pre-processing and fulfilment of mixed orders of Gilman with System for tracking patient confidentiality forms of Jang since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided to for “validating tracking system for tracking deliveries of prescription medications from a pharmacy.” (Jang (Abstract)) Therefore, Claims 11 and 14 are obvious over the disclosure of Gilman, Caven and Ganesan in view of Jang

Claim 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (PG PUB US 2018/0253682 A1) further in view of Caven (PG PUB US 2006/0175394 A1) further in view of Ganesan (PG PUB US 2014/0101038 A1) and Balasubramanian (PG PUB US 2008/0281722 A1).

Regarding Claims 13 and 26

Gilman does not specifically teach “A method as in claim 12, further comprising shortening a uniform resource locator for the link prior to inserting the link into the SMS text message.”
However Balasubramanian teaches at least at [0026] Suitably, the link sent in the message is a reduced or shortened URL address, e.g., in order to accommodate the limited space available in an SMS or other like message.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Intelligent pre-processing and fulfilment of mixed orders of Gilman with text to buy WAP application of Balasubramanian since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided to for “to complete or facilitate authentication, authorization and/or other processing of m-commerce transaction payments for any one or more of a variety of different payment brands.” (Balasubramanian [0030]) Therefore, Claims 13 and 26 are obvious over the disclosure of Gilman, Caven and Ganesan in view of Balasubramanian


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693